In an action to recover damages for personal injuries, the defendant Long Island Rail Road Company appeals from an order of the Supreme Court, Queens County (Grays, J.), dated March 17, 2003, which denied its motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
On a motion for summary judgment dismissing the complaint based upon lack of notice of a dangerous condition, a defendant is required to make a prima facie showing affirmatively establishing the absence of notice as a matter of law (see Wood v Food Emporium, 267 AD2d 380 [1999]; Ostuni v East Rockaway Vil. Tavern, 238 AD2d 558 [1997]). Here, the defendant Long Island Rail Road Company failed to make the required showing. *571Thus, the Supreme Court properly denied its motion for summary judgment dismissing the complaint. Ritter, J.P., H. Miller, Goldstein and Mastro, JJ., concur.